DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021has been entered.
Response to Amendment
Applicant’s amendments to claims 1 and 4, the addition of new claim 15, the cancellation of claims 13-14 and the arguments presented has overcome the rejections and objection presented in the previous Office Action dated 07/06/2021. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-5 and 7-14 were rejected as being unpatentable over Hara. In addition claim 6 was objected to as being dependent upon a rejected base claim but also indicated as including allowable subject matter and that the claim would be allowable if rewritten in independent form to include the recitations of the base claim from which it depends and any intervening claims. Presently, Applicant has amended independent claims 1 and 4 to now include the recitation, ‘…a shape of the cut out is sector-like or quadrangular.’ This recitation amended into independent claims 1 and 4 is based on the subject matter of now cancelled claims 13-14. Applicant has persuasively demonstrated how the disclosures of Hara fail to teach and/or suggest this limitation amended into independent claims 1 and 4 and therefore distinguishes 
Applicant has also added new independent claim 15, which recites a method similar in scope to the method recited in claim 4 and incorporates subject matter similar to that recited in claim 6, which was previously indicated as including allowable subject matter. Therefore, independent claim 15 is also distinguishable from the discloeus of Hara. The prior art fails to provide other relevant disclosures which either cures the deficiency of Hara or teaches and/or suggest the method of new claim 15. Therefore, new independent claim 15 is allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899